NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                           JERRY RYAN, Petitioner.

                         No. 1 CA-CR 14-0816 PRPC
                                FILED 12-29-16


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2007-006464-001
                 The Honorable Roger E. Brodman, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Jerry Ryan, Buckeye
Petitioner
                              STATE v. RYAN
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Chief Judge Michael J. Brown
joined.


C A T T A N I, Judge:

¶1            Jerry Ryan petitions for review of the summary dismissal of
his petition for post-conviction relief. For reasons that follow, we grant
review but deny relief.

¶2             Ryan was charged with fraudulent schemes and artifices,
theft, theft of means of transportation, taking the identity of another, and
forgery. He entered a plea agreement with the State in which he agreed to
plead guilty to attempted theft of means of transportation with two
historical prior felony convictions, and he stipulated to a 10-year
(presumptive) sentence. The superior court accepted Ryan’s guilty plea
and sentenced him in accordance with the terms of the agreement.

¶3            Ryan timely filed a notice of post-conviction relief under Rule
32 of the Arizona Rules of Criminal Procedure. After appointed counsel
found no colorable issues, Ryan filed a pro se petition alleging that both of
his trial attorneys were ineffective. Specifically, Ryan argued that (1)
counsel failed to give him a copy of the police report, failed to communicate
with him or adequately investigate the case, and failed to effectively pursue
a speedy trial claim, (2) he was left with “no choice but to accept the plea
offer,” and (3) counsel appointed for sentencing did not adequately
represent him. In a detailed ruling, the superior court found that Ryan had
failed to present a colorable claim and dismissed the petition. The court
denied Ryan’s request for reconsideration, and this petition for review
followed.

¶4             Ryan argues that the superior court erred by denying his
ineffective assistance of counsel claim, again asserting that his trial counsel
failed to conduct adequate pretrial investigation and failed to effectively
pursue a speedy trial claim. By pleading guilty, however, Ryan waived all
non-jurisdictional defenses or errors that occurred prior to the plea. State v.
Moreno, 134 Ariz. 199, 200 (App. 1982). This waiver includes alleged
deprivations of constitutional rights, Tollett v. Henderson, 411 U.S. 258, 267


                                      2
                              STATE v. RYAN
                            Decision of the Court

(1973), and all claims of ineffective assistance of counsel not directly related
to the entry of the plea. State v. Quick, 177 Ariz. 314, 316 (App. 1994).

¶5             To the extent Ryan argues that counsel’s allegedly ineffective
pretrial actions deprived him of the information necessary to assess the plea
offer, the superior court properly concluded that Ryan had failed to present
any discrete evidence to substantiate his claims. Similarly, the court
properly considered Ryan’s statements at the change of plea hearing (that
he was satisfied with his representation, that he had not been forced or
threatened to plead guilty, and that his guilty plea was voluntary and of his
own free will) and at sentencing (that he was satisfied with proceeding with
his newly appointed counsel) in concluding that Ryan had failed to present
a colorable claim of ineffective assistance of counsel.

¶6            Accordingly, we grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT


                                         3